DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, in lines 1-2, the applicant recites “A multi-path combined high-low voltage plasma rock-breaking drill bit, comprising: a drill bit body, insulators, plasma generators”.  In line 3, the applicant recites “wherein a plurality of plasma generators”.  It is unclear whether the plasma generators claimed in line 3 are the same are the plasma generators claimed in line 2 or different plasma generators altogether.
In claim 1, line 4, the applicant recites “the plasma generator”.  It is unclear which plasma generator the applicant is referring to since the applicant has claimed “plasma generators” earlier in the claim.

Claim 1 recites the limitation “the axis of the drill bit" in line 4.  There is insufficient antecedent basis for this limitation in the claim as the applicant has not previously recited the limitation “axis”.
 Claim 1 recites the limitation “the ground" in line 5.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.
Referring to claims 1,3 ,4 and 8,  the term “its” is a  non- descriptive term and is not considered proper language.  The term “its” should be changed to the structure that the term “its” represent.
In claim 2, lines 3-4, the applicant recites “a plasma integrated pipeline”.  However, the applicant recited “plasma integrated pipelines” in line 2.  It is unclear whether the plasma integrated pipeline recited in claim 2 is the same as the plasma integrated pipelines recited in claim 1.  
Claim 2 recites the limitation “the plasma power source" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.
Claim 2 recites the limitation “the pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.

Claim 2 recites the limitation “the gap" in line 15.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.
Claim 2 recites the limitation “the outer wall" in line 15.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.
In claim 6, line 2, the applicant recites “the plasma generator”.  It is unclear which plasma generator the applicant is referring to since the applicant has claimed “a plurality of plasma generators” in claims 3-5 from which claim 6 depends.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 3-5,7-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4-8 of copending Application No. 16/735417  (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-10 of copending Application No. 16/735417  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims of applicant 16/735417. Thus, the claim limitations although broader are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moeny 20130140086.
Referring to claim 1, Moeny discloses a multi-path combined high-low voltage plasma rock-breaking drill bit (see fig. 5), comprising: a drill bit body (118), insulators (see paragraph 0308 insulators around conductors), plasma generators ( electrode sets 108 and 110) , drilling fluid outlets (120), plasma integrated pipelines ( see paragraph 0254 conductors), a drilling fluid pipe (see paragraph 0094, pipe for drilling fluid); wherein a plurality of plasma generators are distributed on the same drill bit body; the axis of the plasma generator and the axis of the drill bit body form a certain included angle ( see fig. 37, generators around the drill bit body some at an angle to the axis of the drill bit body); each of the plasma generators is independently connected to the ground through its respective plasma integrated pipeline and operates independently (see paragraph 0253, electrodes operated independently) ; and drilling fluid flows out of the drilling fluid outlets, takes away the heat generated by the operation of the plasma generators, thereby cooling the plasma generators ( the drilling outlets 120 are near the electrodes and thus are capable of cooling the generators).

Referring to claim 4, Moeny discloses (see fig. 7a) wherein a center-position plasma generator ( seat electrode at 111) is disposed at a central position of the drilling surface of the drill bit body; and a plurality of side-position plasma generators ( electrodes sets at 108 and 110)  are disposed on the drilling surface by way of outward radiation centering on the central position, and each of the center-position plasma generator and the side-position plasma generators is configured to be electrically connected to its corresponding combined high-low voltage pulse power source (see paragraph 0254, each electrode set connect to different conductor).
Referring to claim 5, Moeny discloses wherein the drilling fluid outlets (120) are disposed around the plasma generators (see paragraph 0091).
Referring to claim 6, Moeny discloses an insulator (see fig. 48, at 133), paragraph 0281) is disposed between the plasma generator (at 132) and the drill bit body.
Referring to claim 7, Moeny discloses drill bit ( at 118) according to claim 3 and a driving device, the driving device is linked with the drill bit for driving the drill bit to rotate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny 20130140086.
Referring to claim 8, Moeny discloses a combined high- low voltage pulse power source ( power source at surface, see paragraph 0012) and the drilling fluid supply apparatus (147), each plasma generator is electrically connected to  combined high-low voltage pulse power source, and the drilling fluid outlets are in communication with the drilling fluid supply apparatus.  Moeny does not disclose a plurality of high- low voltage pulse power sources with each plasma generators connected to a corresponding  combined high-low voltage pulse power source.  However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As it would be advantageous to ensure each plasma generator has its own power source so that  a second plasma generator with continue to receive power  when one of the  power sources is down for maintenance or repair, it would be obvious to one of ordinary skill in the art before the effective filing date to 
	Referring to claim 9, Moeny, as modified discloses the method of rotating the drill bit at the bottom of a drilling well, allowing a plurality of combined high-low voltage pulse power sources to control the corresponding plasma generators ( electrode sets 108 and 110) respectively during the rotation process, so that the plasma generators emit high-frequency pulsed plasma arcs to break rocks on a wall of the drilling well; and in the process that the plasma generators emit the high-frequency pulsed plasma arcs ( see paragraph 0007), releasing drilling fluid by the drilling fluid supply apparatus (147) to the bottom of the drilling well through the drilling fluid outlets (120).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grotendorst 20150042145 and WO2020092559 to Tang et al. disclose bits with plurality of plasma generators.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.